Exhibit 10.1

 

AMENDMENT NO. 4

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of January 10, 2007 (this “Amendment”), is entered into by and among WACHOVIA
BANK, NATIONAL ASSOCIATION, in its capacity as agent for Lenders (in such
capacity, “Agent”) and as a Lender, THE CIT GROUP BUSINESS CREDIT, INC., as a
Lender, FEDDERS NORTH AMERICA, INC., a Delaware corporation, and the other
Borrowers party to the Loan Agreement referred to below, FEDDERS CORPORATION, a
Delaware corporation, and the other Guarantors party to the Loan Agreement.

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are party to that certain
Amended and Restated Loan and Security Agreement, dated as of January 31, 2006,
as amended by Amendment No. 1 to Loan and Security Agreement, dated as of
February 15, 2006, Amendment No. 2 to Loan and Security Agreement, dated as of
August 11, 2006, and Amendment No. 3 to Amended and Restated Loan and Security
Agreement, dated as of October 19, 2006 (the “Loan Agreement”); and

WHEREAS, Borrowers and Guarantors have advised Agent that Fedders Corporation
has formed Fedders Holding Company, Inc., a Delaware corporation (“FHC”), as a
wholly-owned subsidiary of Fedders Corporation, for the sole purpose of
acquiring from Fedders International, Inc. (“Fedders International”) all of the
issued and outstanding shares of capital stock of Fedders Trading (Shanghai) Co.
Ltd. and 50% of the shares of capital stock (constituting all of the shares
owned by Fedders International) of Changzhou Fedders XingRong Air Conditioner
Components Co. Ltd. (collectively, the “Chinese Subsidiaries” the formation of
FHC as a subsidiary of Fedders Corporation and the transfer of such shares of
Capital Stock of the Chinese Subsidiaries to FHC being hereinafter collectively
referred to as the “Chinese Subsidiary Restructure”), and Borrowers and
Guarantors have requested that Agent and Required Lenders consent to the Chinese
Subsidiary Restructure;

WHEREAS, Agent and Required Lenders are willing to consent to the Chinese
Subsidiary Restructure on the condition that FHC become an additional Guarantor
under the Loan Agreement and on and subject to the other terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants set forth herein and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:

 


--------------------------------------------------------------------------------

 

 

 

1.           Definition. All capitalized terms used and not otherwise defined
herein shall have their respective meanings as set forth in the Loan Agreement.

 

2.           Additional Definitions. Section 1 of the Loan Agreement is hereby
amended to include, in addition and not in limitation, the following defined
terms:

 

“Amendment No. 4” shall mean Amendment No. 4 to Loan and Security Agreement,
dated as of January 10, 2007, executed among Agent, Required Lenders, Borrowers
and Guarantors.

3.           Amendment to Existing Definitions. (a) All references to the term
“Collateral” in the Loan Agreement or any of the other Financing Agreements
shall be deemed and each such reference is hereby amended to include, in
addition and not in limitation, all assets and properties of FHC at any time
subject to the security interest or lien of Agent, for the benefit of itself and
the other Secured Parties, including the assets and properties described in
paragraph 6 of this Amendment.

 

(b)         All references to the term “Guarantor” or “Guarantors” in the Loan
Agreement or any of the other Financing Agreements and in Schedule I to the Loan
Agreement shall be deemed and each such reference is hereby amended to include,
in addition and not in limitation, FHC.

 

4.           Consent to Chinese Subsidiary Restructure. Fedders Corporation is
prohibited by Section 9.10 of the Loan Agreement from forming and making an
investment in FHC; FHC is prohibited by Section 9.10 of the Loan Agreement from
acquiring the outstanding shares of Capital Stock of the Chinese Subsidiaries;
and Fedders International is prohibited by Section 9.7(b) (together with such
Section 9.10, collectively, the “Applicable Sections”) of the Loan Agreement
from transferring the outstanding shares of Capital Stock of the Chinese
Subsidiaries to FHC. Agent and Required Lenders hereby waive the provisions of
the Applicable Sections with respect to, and expressly consent to, the Chinese
Subsidiary Restructure, provided that Borrowers and Guarantors (including FHC)
comply with all of the terms and conditions of this Amendment. Except as
expressly set forth herein, nothing contained in this paragraph 4 or otherwise
in this Amendment shall be deemed or constitute a consent, waiver or amendment
under or with respect to the Applicable Sections or any other term or provision
of the Loan Agreement or any of the other Financing Agreements.

 

5.           Assumption of Obligations and Financing Agreements by FHC. FHC
hereby expressly: (a) assumes and agrees to be directly liable to Agent and
Lenders, jointly and severally with the other Guarantors, for the payment and
performance of all Obligations under, contained in, or arising pursuant to the
Loan Agreement and all of the other Financing Agreements applicable to any or
all of Guarantors, (b) agrees to perform, comply with and be bound by all terms,
conditions and covenants of the Loan Agreement and the other Financing
Agreements applicable to any or all Guarantors, with the same force and effect
as if FHC had originally executed and been an original party signatory to the
Loan Agreement and the other Financing Agreements as a Guarantor, (c) is deemed
to make as of the date hereof, and is, in all respects, bound by all
representations and warranties made by the other Guarantors to Agent and Lenders
set forth in the Loan Agreement and the other Financing Agreements, and (d)
agrees that Agent and Lenders shall have all rights, remedies and interests,
including security interests in and to the Collateral granted pursuant to
paragraph 6 hereof, under the Loan Agreement and the other Financing Agreements,
with respect to

 

2

 


--------------------------------------------------------------------------------

 

FHC and its properties and assets as Agent and Lenders have with respect to the
other Guarantors and their respective assets and properties, with the same force
and effect as if FHC had originally executed and had been an original Guarantor
signatory to the Loan Agreement and the other Financing Agreements.

 

6.           Grant of Security Interest. In order to secure the payment and
performance of all Obligations, FHC hereby grants to Agent, for itself and for
the benefit of the other Secured Parties, a continuing security interest in, a
lien upon, and a right of set off against, and hereby assigns to Agent, for
itself and for the benefit of the other Secured Parties, as security, the
following property and interests in property of FHC, whether now owned or
hereafter acquired or existing and wherever located:

 

 

(a)

all Accounts;

 

 

(b)

all general intangibles, including, without limitation, all Intellectual
Property;

 

(c)

all goods, including, without limitation, Inventory and Equipment;

 

 

(d)

all Real Property and fixtures;

 

(e)          all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

 

(f)

all instruments, including, without limitation, all promissory notes;

 

(g)

all documents;

 

 

(h)

all deposit accounts;

 

(i)           all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;

(j)           all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(k)          all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of any Borrower or Guarantor now or hereafter held
or received by or in transit to Agent, any Lender or its Affiliates or at any
other depository or other institution from or for the account of any

 

3

 


--------------------------------------------------------------------------------

 

Borrower or Guarantor, whether for safekeeping, pledge, custody, transmission,
collection or otherwise;

(l)           all commercial tort claims, including, without limitation, those
identified in the Information Certificate;

 

(m)

to the extent not otherwise described above, all Receivables;

 

(n)

all Records; and

 

(o)          all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

7.           Location of FHC Assets. FHC represents and warrants to Agent and
Lenders that the assets and properties owned by it are located only at the
addresses set forth in the Information Certificate of FHC delivered to Agent on
or about the date hereof.

 

8.           Exhibits and Schedules. Exhibit B to the Loan Agreement is hereby
amended by adding thereto the Information Certificate for FHC attached as
Exhibit A to this Amendment. Each reference contained in the Loan Agreement to
the Information Certificate is hereby amended to include, in addition and not in
limitation, the Information Certificate for FHC attached hereto as Exhibit A.

 

9.           Representations, Warranties and Covenants. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by Borrowers and Guarantors to Agent and Lenders pursuant to the Loan
Agreement and the other Financing Agreements, Borrowers and Guarantors hereby
represent, warrant and covenant with and to Agent and Lenders as follows (which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof and shall be incorporated into and made a part of
the Financing Agreements):

 

(a)          This Amendment has been duly executed and delivered by each
Borrower and each Guarantor (including FHC) and is in full force and effect as
of the date hereof, and the agreements and obligations of such Borrower or
Guarantor (including FHC) contained herein constitute its legal, valid and
binding obligations, enforceable against it in accordance with the terms hereof;

(b)         All of the representations and warranties set forth in the Loan
Agreement, as amended by this Amendment, are true and correct in all material
respects on and as of the date hereof as if made on the date hereof, except as
affected by transactions expressly contemplated or permitted by this Amendment
and except to the extent that any such representation or warranty is made as of
a specified date, in which case each such representation or warranty shall have
been true and correct as of such date;

(c)          As of the date hereof and after giving effect to the amendments set
forth in this Amendment, there exists no Default or Event of Default; and

 

4

 


--------------------------------------------------------------------------------

 

 

(d)         After giving effect to the Chinese Subsidiary Restructure, all of
the issued and outstanding shares of Capital Stock of the Chinese Subsidiaries
are owned by FHC.

10.         Conditions Precedent. The effectiveness of the amendments made in
this Amendment is subject to the satisfaction of each of the following
conditions precedent:

 

(a)          Agent shall have received an executed copy (or executed faxed or
electronic copy) of this Amendment duly authorized, executed and delivered by
the parties hereto other than Agent;

(b)          as of the date of this Amendment, no Default or Event of Default
shall have occurred and be continuing; and

(c)          Fedders Corporation shall have pledged to Agent and granted to
Agent a security interest in and lien upon all of the issued and outstanding
shares of Capital Stock of FHC pursuant to a Pledge and Security Agreement in
form and substance satisfactory to Agent.

11.         Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional actions as may be
reasonably requested by Agent to effectuate the provisions and purposes of this
Amendment.

 

12.        Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflicts of laws).

 

13.        Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

14.         Counterparts. This Amendment may be executed in any number of
counterparts, all of which counterparts shall together constitute one and the
same agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart hereof signed by each of the
parties hereto.

 

15.        Inconsistencies; Effect; No Waiver. To the extent that any provision
of the Loan Agreement or any Financing Agreement is inconsistent with the
provisions of this Amendment, such other provision shall be deemed to be amended
so that it is made consistent with the provisions of this Amendment. Except as
expressly agreed herein, the Loan Agreement and all of the other Financing
Agreements and all covenants, representations and warranties contained therein,
are hereby ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their terms.

 

[SIGNATURE PAGES FOLLOW]

 

5

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

AGENT:

 

BORROWERS:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and Issuing Bank

 

 

FEDDERS NORTH AMERICA, INC.

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

LENDERS:

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

EMERSON QUIET KOOL CORPORATION

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

THE CIT GROUP BUSINESS CREDIT, INC.

 

 

COLUMBIA SPECIALTIES, INC.

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

TRION, INC.

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

ENVIRCO CORPORATION

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

 


--------------------------------------------------------------------------------

 

 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

 

 

EUBANK COIL COMPANY, formerly known as Fedders Eubank Company, Inc.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

FEDDERS ADDISON COMPANY, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

FEDDERS ISLANDAIRE, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

ISLAND METAL FABRICATING, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

FEDDERS CORPORATION

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

FEDDERS INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

 


--------------------------------------------------------------------------------

 

 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

FEDDERS INVESTMENT CORPORATION

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

FEDDERS, INC.

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

ROTOREX COMPANY, INC.

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

AGREED TO:

 

 

FEDDERS HOLDING COMPANY, INC.

 

 

HERRMIDIFIER COMPANY, INC.

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 